3. Common rules for access to the international road haulage market (recast) (
(DE) Mr President, given the hundreds of votes that we now have, perhaps you could just announce 'adopted' or 'rejected' rather than reading out the individual figures.
Yes, Mr Gahler, I would like very much to do as you wish, and I have in fact done that in the past. I am not doing it today because the Association of European Journalists has asked that we detail the votes. If we do not, the result cannot be duly recorded, and they rightly state that if they do not know the result of the vote, they cannot make a political assessment as to the position of the House.